Citation Nr: 1434939	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-48 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1985 to March 1994, with subsequent Naval Reserve service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

The Veteran's appeal originally included claims of service connection for a low back disorder, a left knee disorder, and tinnitus.  Before the matter was certified to the Board, however, in a March 2011 rating decision, the RO granted service connection for each of these disabilities, effective his September 2008 date of claim.  The grants of service connection constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal regarding the initial ratings or effective date.  Thus, those matters are not in appellate status.  Grantham, 114 F.3d at 1158.  As the RO's March 2011 decision constitutes a full grant of the benefits sought on appeal, no further consideration is necessary.  

On his December 2009 substantive appeal, the Veteran requested a Board hearing in connection with his claim.  However, he withdrew this request in a March 2012 statement.  There are no other hearing requests or requests to reschedule, and the Board deems his request for a hearing withdrawn.  See 38 C.F.R § 20.704(e) (2013).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain federal records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, military records.  38 C.F.R. § 3.159(c)(2).  At his May 2010 Decision Review Officer Hearing, he specified that he joined the Naval Reserve in 1995 and still served in the Naval Reserve at that time.  His private medical records reflect February 1999 diagnosis for diabetes, with the initial notice of elevated blood sugar levels approximately one year prior to that.  

The Veteran argued in his April 2009 notice of disagreement that his diabetes materially worsened during a period of active duty for training in 1999.  He specified the dates of this period of active duty for training as July 1999 to September 1999 at USCINCPAC, Public Affairs Division, Camp Smith, Hawaii.  While the Veteran's private treatment records actually show that his A1C levels improved over this period by declining from 8.3 percent in July 1999 to 7.1 percent in October 1999, the Veteran's dates of active duty for training must be verified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center, or any other appropriate service department offices, to verify the dates of all periods of active duty for training and inactive duty training in the Naval Reserve beginning since the date of discharge from active duty.  Specifically, request records from Camp Smith from July 1999 to September 1999.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) in regards to requesting records from Federal facilities.  

All records and/or responses received should be associated with the claims file.  If no records can be obtained after an exhaustive search, VA's efforts and any resolution determined must be fully documented for the record, and compliance with the requirements of 38 C.F.R. § 3.159(e)(i)-(iv) (2013) must be achieved.  

2.  After completing the above actions, the AOJ must conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination or obtaining a medical opinion on whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's diabetes mellitus was incurred or aggravated during a period of active duty for training in the Naval Reserve.  

3.  After completing the above, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

